Citation Nr: 1100261	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-34 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected anxiety disorder.  

2.  Entitlement to service connection for obstructive sleep 
apnea.  

3.  Entitlement to an increased rating for service-connected 
total left knee replacement, with scars.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to January 
1999 and from November 2004 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

On his November 2008 substantive appeal, via VA Form 9, the 
Veteran indicated that he wanted a Board hearing at his local RO.  
In a subsequent statement dated February 2009, the Veteran 
indicated that he wanted a hearing before a Decision Review 
Officer (DRO) at the RO, in addition to the Board hearing 
previously requested.  In May 2009, the Veteran was afforded a 
DRO hearing and a transcript of the hearing is associated with 
the claims file.  Following the DRO hearing, the Veteran 
submitted a statement which stated that he was satisfied with the 
DRO hearing and that he no longer wished to have a Board hearing.  

As such, the Board finds that the Veteran has withdrawn his 
request for a Board hearing and that all due process has been 
satisfied with respect to his right to a hearing.  

It appears that the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) has been raised by the record, but 
this is not clear.  Indeed, the Veteran has asserted that his 
service-connected left knee disability affects and impairs his 
ability to work.  See March 2009 VA examination report; May 2009 
DRO hearing transcript, pg. 19.  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the TDIU claim is considered to have been raised by the record 
and, thus, is a component of the Veteran's increased rating 
claim.  Accordingly, the Board has jurisdiction over this issue 
and it is, thus, listed on the title page of this decision.  

The issue of entitlement to service connection for hypertension, 
to include as secondary to service-connected anxiety disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record 
preponderates in support of a finding that the Veteran currently 
has obstructive sleep apnea that is related to his active 
military service.

2.  The competent and credible evidence of record reflects that 
the Veteran's service-connected left knee disability is 
manifested by subjective complaints of pain, with occasional 
complaints of swelling, locking, popping and instability.  The 
medical evidence of record intermittently shows swelling, 
tenderness to palpation, with additional, intermittent findings 
of laxity and instability on clinical testing.  The evidence 
reflects that the Veteran has degenerative arthritic changes in 
his left knee, with a torn anterior cruciate ligament and 
partially torn medical meniscus.  

3.  Prior to March 2007, the Veteran demonstrated normal range of 
motion and there is no subjective or objective evidence of 
instability or subluxation.  There were occasional reports of 
locking but there was no evidence of effusion in the joint.  

4.  For the time period beginning May 2007, the preponderance of 
the evidence shows the Veteran began experiencing increased 
symptoms, including increased complaints of instability and 
giving way, particularly with weight-bearing and without a brace.  
The Veteran also reported increased popping, catching, buckling, 
and swelling in the left knee joint.  The preponderance of the 
evidence shows the Veteran demonstrated normal range of motion, 
with flexion limited to no less than 130 degrees in September 
2007.  The objective evidence showed intermittent instability in 
his left knee, with positive findings of varied instability on 
valgus stress, Lachman's and McMurray's testing, and 
anterolateral rotary testing.  The evidence also variously shows 
effusion, crepitus, and tenderness to palpation in the left knee 
joint.  

5.  From January to September 2008, the preponderance of the 
evidence shows the Veteran was able to demonstrate normal range 
of motion, with no additional limitation due to pain, fatigue, 
weakness, or lack of endurance.  The objective evidence showed no 
instability in the left knee, with no evidence of effusion, 
weakness, locking, pain, or crepitus in the left knee joint.  The 
evidence shows the Veteran has four scars which measure 1.2 by 
1.2 centimeters, which did not result in tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
keloid formation, hyper or hypopigmentation, or abnormal texture.  
The evidence also shows the Veteran has osteochondritis dissecans 
and mild narrowing of the medial compartment of the left knee, 
which does not result in any symptoms which warrant a higher 
disability rating.  

6.  For the time period beginning January 2009, the preponderance 
of the evidence shows the Veteran continued to intermittently 
complain of left knee pain, weakness, swelling, giving way, and 
locking.  At the March 2009 VA examination, the Veteran reported 
having flare-ups of pain on a daily basis, but he denied having 
any dislocation or subluxation in his left knee.  Objective 
examination revealed mild anterior laxity and the Veteran was 
able to demonstrate flexion to 120 degrees with pain and 
extension to 10 degrees.  Repetitive motion resulted in increased 
pain but no weakness, fatigability, or additional limitation of 
function.  There was a four inch scar over the midline of the 
knee and a 3/4 inch scar in the proximal tibia, both of which were 
nondisfiguring, nontender, and did not result in any additional 
limitation of function.  The evidence also reflects that the 
Veteran had joint line tenderness, effusion, and swelling in the 
left knee joint.  

7.  The evidentiary record does not contain any subjective 
complaints or medical evidence dated during the time period 
beginning in May 2010.  


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2010).  

2.  Prior to March 2007, the schedular criteria for a disability 
rating in excess of 10 percent for service-connected total left 
knee replacement are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

3.  For the time period beginning May 2007, the schedular 
criteria for a 20 percent disability rating for service-connected 
total left knee replacement, with moderate instability, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).

4.  From January to September 2009, the schedular criteria for a 
disability rating in excess of 20 percent for service-connected 
total left knee replacement are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5260, 5261, and 5262 (2010); 38 C.F.R. § 4.118, DC 7803 to 7805 
(2007).  

5.  From January 2009 to March 2010, the schedular criteria for a 
separate 10 percent disability rating, but no higher, for 
limitation of extension of the left knee have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2010).  

6.  For the time period beginning May 2010, the schedular 
criteria for a disability rating in excess of 30 percent for 
service-connected total left knee replacement, with scars, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261, and 5262 (2010); 
38 C.F.R. § 4.118, DC 7803 to 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

The Veteran has asserted that service connection is warranted for 
sleep apnea because he first incurred sleeping problems during 
military service and his sleeping problems have continued since 
that time.  At the May 2009 DRO hearing, the Veteran testified 
that he first noted sleep problems in February 2005 and that he 
went to a junior medical officer who thought he was grasping for 
air.  The Veteran testified that he did not follow-up on medical 
treatment for his sleep problems but that he continued to feel 
sluggish during the day and would fall asleep while driving.  In 
support of his claim, the Veteran has also submitted lay 
statements from his wife who has asserted that the Veteran did 
not have a sleeping problem until he returned from service in the 
Middle East.  See July 2008 lay statement from T.R.  

The evidentiary record does not contain any in-service treatment 
records which document complaints, treatment, or findings related 
to problems sleeping, or which contain a diagnosis of sleep 
apnea; however, the record contains evidence that supports the 
Veteran's assertion that he suffered from sleeping problems 
during his second period of active duty service.  

On a post-deployment assessment completed in September 2005, the 
Veteran noted that he felt tired after sleeping during deployment 
and at the present time.  In addition, the record contains a 
letter from a Captain P.S., dated June 2008, which states that 
the Veteran incurred sleep problems during recall to active duty 
in February 2005, for which he received medical treatment.  

While there is no contemporaneous medical evidence documenting 
complaints or treatment received for sleep problems during the 
Veteran's military service, the Board notes that the Veteran is 
competent to report matters of which he has personal knowledge 
and that sleeping problems, including feeling tired after 
sleeping, is a symptom or condition that can be observed and 
reported by a layperson.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  Therefore, the Veteran's report of suffering from 
sleep problems and feeling tired after sleeping is considered 
competent lay evidence.  

The Board also finds that the Veteran's report of suffering from 
sleep problems during service is credible, given the September 
2005 post-deployment assessment and the June 2008 letter from 
Captain P.S., which reflect that the Veteran suffered from sleep 
problems during service, that he felt tired after sleeping, and 
that he received medical treatment therefor.  

Therefore, the Board finds there is competent and credible 
evidence that shows the Veteran suffered from sleep problems 
during service, which resulted in his feeling tired during the 
day and for which he received medical treatment.  

As noted, the Veteran's wife has asserted that the Veteran did 
not have sleep problems until he returned from his second period 
of service.  The Veteran's wife is competent to make that 
statement, as it is presumably based on her personal knowledge 
and observation of the Veteran, and the Board has no reason to 
doubt the veracity of her statement; therefore, her statement is 
considered competent and credible lay evidence that the Veteran 
continued to suffer from sleep problems following service.  In 
fact, the medical evidence shows that the Veteran sought 
treatment for sleep problems during his first post-service year, 
which he reported had been present since returning from Iraq.  
See April 2006 VA outpatient treatment record.  At that time, the 
Veteran reported that he felt tired during the day, that he 
struggled to stay awake while sitting or driving, and that his 
wife noted that he was breathing loudly while he was asleep.  A 
November 2006 sleep study resulted in a diagnosis of moderate 
positional-related obstructive sleep apnea.  See also March 2007 
VA examination report.  

Therefore, given the lay and medical evidence noted above, the 
Board finds there is competent and credible evidence of 
continuity of symptomatology following service, which resulted in 
the diagnosis of obstructive sleep apnea.  

Review of the record reveals that, while the Veteran has been 
diagnosed with obstructive sleep apnea, no medical professional 
has opined as to the etiology of his disability.  Nevertheless, 
because there is competent and credible evidence that shows the 
Veteran suffered from sleep problems during service and competent 
and credible evidence showing that he continued to suffer from 
sleep problems following service, the Board finds there is 
competent evidence to establish a medical nexus between the 
Veteran's current obstructive sleep apnea disability and military 
service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009).  In this regard, the Board finds probative that the 
Veteran's complaints of sleep problems during and after service 
were manifested by similar symptoms, i.e., feeling tired during 
the day and falling asleep while driving and that the Veteran 
sought treatment for his sleep problems shortly after service, 
which resulted in his current diagnosis.  

The nature and extent of this disability is not before the Board 
at this time.  Additional testing may be needed to determine the 
nature of the problem, including the issue of whether the 
disability at issue has resolved or become noncompensable.  

In any event, based on the foregoing reasons and bases, the Board 
finds the preponderance of the evidence supports the grant of 
service connection for obstructive sleep apnea.  In making this 
determination, all reasonable doubt has been resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Service connection for an anterior cruciate ligament tear and 
medial meniscus tear of the left knee was granted in an October 
2007 rating decision, and the RO assigned a 10 percent disability 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-
5260, effective October 10, 2005.  

In that rating decision, the RO also granted a temporary total 
rating of 100 percent, effective March 8, 2007, pursuant to 
38 C.F.R. § 4.30, based on evidence that the Veteran's service-
connected left knee disability required surgery necessitating at 
least one month of convalescence.  The Veteran's disability 
rating was returned to 10 percent, effective May 1, 2007.  

The Veteran has appealed the initial disability rating assigned 
to his service-connected left knee disability, not the temporary 
total.   

Review of the record reveals that the Veteran's service-connected 
left knee disability has required three additional surgeries for 
which temporary total ratings were assigned, effective November 
6, 2007, October 1, 2008, and March 19, 2010.  See rating 
decisions dated July 2008, February 2009, and August 2010.  
Following the temporary total ratings assigned in November 2007 
and October 2008, the Veteran's disability rating was returned to 
10 percent, effective January 1, 2008 and January 1, 2009, 
respectively.  See rating decisions dated October 2008 and 
February 2009.

Following the temporary total rating assigned in March 2010, the 
Veteran's service-connected left knee disability was assigned a 
30 percent disability rating, effective May 1, 2010.  See August 
2010 rating decision.  

Because the Veteran has appealed the disability rating assigned 
to his service-connected left knee disability, the Board will 
consider whether an increased disability rating is warranted for 
his left knee disability during the time periods he was not 
assigned a temporary total rating, i.e., prior to March 8, 2007, 
from May 1 to November 5, 2007, from January 1 to September 30, 
2008, from January 1, 2009 to March 18, 2010, and from May 1, 
2010.  

Throughout the pendency of this claim, the Veteran's service-
connected left knee disability has been variously characterized 
as a left knee anterior cruciate ligament (ACL) and medial 
meniscus tear; osteoarthritis, status post repair of ACL and 
medical meniscus tear; and left total knee replacement with 
scars.  See rating decisions dated October 2007, May 2008, and 
August 2010.  

Despite the name assigned to the Veteran's left knee disability, 
the Board notes that his specific disability is not listed on the 
Rating Schedule, and that the RO assigned DC 5299-5260 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2010).  The RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.71a, DC 5260, for 
limitation of flexion.  

In this regard, the Board notes that, in granting the initial 10 
percent disability rating, the RO noted that, while the Veteran 
demonstrated normal range of motion, there was objective evidence 
of painful motion.  See May 2008 VA examination report; October 
2007 rating decision.  

While the RO has assigned a disability rating under DC 5299-5260, 
the Board will evaluate his service-connected left knee 
disability under all potentially applicable diagnostic codes to 
determine whether a higher disability rating is warranted.  

Under DC 5260, a noncompensable rating is warranted for flexion 
limited to 60 degrees, a 10 percent rating is warranted for 
flexion limited to 45 degrees, and a 20 percent rating is 
warranted for flexion limited to 30 degrees.  Similarly, under DC 
5261, a noncompensable rating is warranted for extension limited 
to five degrees, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is warranted 
for extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 percent 
rating is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the 
knee is 140 degrees and normal extension of the knee is zero 
degrees.  

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating if 
moderate, and a 30 percent rating if severe.  Under DC 5258, a 20 
percent rating is warranted where there is dislocated semilunar 
cartilage with frequent episodes of locking, pain, and effusion 
into the joint.  Under DC 5259, under which a 10 percent rating 
is assigned where there is symptomatic removal of semilunar 
cartilage.  

Other pertinent diagnostic codes provide disability ratings based 
upon ankylosis of the knee, impairment of the tibia and fibula, 
and genu recurvatum.  See DCs 5256, 5262, and 5263.  

In addition to the foregoing, 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require it 
to consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Board is not required to 
assign a separate rating for pain.  

The evidence dated prior to March 2007 reflects that the Veteran 
reported having left knee pain, with occasional swelling, 
locking, and popping.  

Despite the Veteran's subjective report of such symptoms, 
objective clinical evaluation did not reveal swelling, tenderness 
to palpation, or pain, including during range of motion testing.  
The evidence consistently shows that the Veteran had normal range 
of motion from zero to 140 degrees, with some instances of better 
than normal flexion.  Magnetic resonance imaging revealed that 
the Veteran had a complete tear in ACL and a partial tear in the 
medial meniscus.  However, despite these findings, the Veteran 
specifically denied having instability and objective clinical 
testing revealed the Veteran's left knee was stable, as laxity 
was not demonstrated on varus/valgus testing, McMurray's testing, 
or drawer testing.  See VA outpatient treatment records dated 
from 2005 to 2007; December 2006 VA/QTC examination report.  

Based on the foregoing, the Board finds a disability rating 
higher than 10 percent is not warranted for the Veteran's left 
knee disability prior to March 2007.  At the outset, the Board 
notes that a 10 percent rating is not warranted based upon 
painful motion, alone, because the rating criteria does not 
provide for such.  In order to receive a 10 percent rating for 
painful motion, there must also be X-ray evidence of degenerative 
or traumatic arthritis, with evidence showing limitation of 
motion in the affected joint that is noncompensable under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5003 and 
5010.  

In this case, the evidence dated prior to March 2007 does not 
contain any evidence showing findings or a diagnosis of 
degenerative or traumatic arthritis or any evidence showing 
limited motion that is noncompensable under DCs 5260 or 5261.  
Therefore, a 10 percent rating based on painful motion is not 
proper.  

Nevertheless, the Board finds that the 10 percent rating assigned 
prior to March 2007 is more appropriately assignable under DC 
5259, as there is evidence showing that the Veteran's semilunar 
cartilage is torn and that he occasionally reported having 
swelling, locking, and popping.  While the evidence does not 
reflect that the Veteran's cartilage has been removed, per se, 
the Board finds that the symptoms reflected in the pertinent 
evidence more nearly approximates the disability contemplated 
under DC 5259.  

Turning to the issue of whether a higher disability rating is 
warranted, the Board notes that the pertinent evidence reflects 
that the Veteran demonstrated normal range of motion during the 
time period in question and there were no subjective complaints 
or objective evidence of instability or subluxation.  In 
addition, there is no objective evidence of an impaired tibia or 
fibula or genu recurvatum.  Therefore, increased disability 
ratings are not warranted under DCs 5256, 5257, 5260, 5261, 5262, 
or 5263.  

The Board has considered whether a higher disability rating is 
warranted under DC 5258, given the evidence showing that the 
Veteran's semilunar cartilage is torn and his subjective 
complaints of locking and pain in his left knee joint.  Despite 
the foregoing, the Board finds that a 20 percent rating is not 
warranted under DC 5258 prior to March 2007, because the evidence 
does not more nearly approximate the level of disability 
contemplated by that diagnostic code.  The evidence consistently 
reflects that there is no effusion in the Veteran's left knee 
joint and the evidence does not reflect that the Veteran has 
frequent episodes of locking and pain.  As noted, the evidence 
shows no more than occasional reports of locking in the left knee 
joint, which the Board finds is insufficient to warrant a 20 
percent rating under DC 5258.  

Therefore, based on the foregoing, the Board finds a disability 
rating higher than 10 percent is not warranted prior to March 
2007.  

Review of the evidence shows that, following the Veteran's left 
knee surgery in March 2007, his symptoms increased in severity.  
The evidence shows the Veteran began complaining of instability 
and giving way in his left knee, particularly with weight-bearing 
and when he was not wearing a brace.  He also reported 
experiencing popping, catching, buckling, and swelling in his 
left knee joint.  

The preponderance of the evidence shows that the Veteran 
demonstrated normal range of motion during the time period in 
question, with one instance of limited motion in September 2007.  
The objective evidence also shows the Veteran experienced 
intermittent instability in his left knee, with positive findings 
of varied instability on valgus stress, Lachman's and McMurray's 
testing, and anterolateral rotary testing.  See September 2007 VA 
outpatient treatment record.  The evidence also variously shows 
effusion, crepitus, and tenderness to palpation in the left knee 
joint.  See VA outpatient treatment records dated from May to 
November 2007.  

Based on the foregoing, and after resolving all reasonable doubt 
in favor of the Veteran, the Board finds that a 20 percent 
disability rating is warranted under DC 5257, from May 1, 2007, 
based on moderate instability.  As noted, the evidence shows 
that, following surgery in March 2007, the Veteran complained of 
instability and giving way, which was confirmed by objective 
clinical testing.  While the Veteran reported that his 
instability occurred particularly with weight-bearing and when 
not wearing a brace, and objective testing variously resulted in 
instability, the Board finds that a higher disability rating is 
warranted given the additional subjective complaints of popping, 
catching, buckling, and swelling, as well as the additional 
objective evidence of occasional effusion in the joint, crepitus, 
tenderness, and limited motion.  

After resolving all reasonable doubt in favor of the Veteran, the 
Board finds the preponderance of the evidence shows the Veteran's 
service-connected left knee disability more nearly approximated 
the level of disability contemplated by the 20 percent rating 
under DC 5257, which provides a rating for moderate instability.  

A higher, 30 percent rating is not warranted because the evidence 
does not demonstrate that the Veteran has severe instability in 
his left knee, as the Veteran reported instability only with 
weight-bearing and without a brace and the objective evidence of 
record does not contain consistent findings of instability.

Simply stated, the Board finds that the Veteran's own complaints 
at this time provide factual evidence against a 30 percent 
rating. 
  
The Board has considered whether a disability rating higher than 
20 percent is warranted; however, as noted, the evidence does not 
show the Veteran demonstrated flexion or extension limited to a 
degree which warrants a higher rating, impairment of the tibia 
and fibula is not shown, and ankylosis is not shown, as the 
Veteran is able to move his left knee in all planes of excursion.  
Therefore, a disability rating higher than 20 percent is not 
warranted under DCs 5256, 5260, 5261, or 5262.  Likewise, the 
Board notes that DCs 5258, 5259, and 5263 do not provide a basis 
upon which to grant a disability rating higher than 20 percent.  

Furthermore, because there is no symptomatology or complaints 
regarding left knee scars during this time period, the 
preponderance of the evidence is against a finding that a 
separate compensable evaluation is warranted.  See 38 C.F.R. 
§ 4.118, DC 7803 to 7805 (2007); see also Esteban v. Brown, 6 
Vet. App. 259, 261 (2005).  

Therefore, the Board finds that, for the time period beginning 
May 2007, the Veteran's service-connected left knee disability 
warrants no more than a 20 percent rating under DC 5257, for 
moderate instability.  

The evidence dated from January to September 2008 does not 
contain any subjective complaints or objective findings which 
warrant a disability rating higher than 20 percent.  The May 2008 
VA examination report reflects that there was no effusion, 
weakness, locking, pain, or crepitus in the left knee joint, and 
the Veteran was able to demonstrate normal range of motion, with 
no additional limitation due to pain, fatigue, weakness, or lack 
of endurance.  The examination report also reflects that the 
Veteran demonstrated normal stability on multiple tests.  The 
evidence reflects that the Veteran has four scars which measure 
1.2 by 1.2 centimeters, which did not result in tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
keloid formation, hyper or hypopigmentation, or abnormal texture.  
A May 2008 X-ray report reflects that the Veteran has 
osteochondritis dissecans and mild narrowing of the medial 
compartment of the left knee; however, the evidence does not 
reflect that these findings or any symptoms associated therewith 
warrant a higher disability rating.  

Based on the foregoing, the Board finds there is no evidence of 
ankylosis, instability, limited motion, impaired tibia or fibula, 
or left knee scar symptomatology which warrant a disability 
rating higher than 20 percent and, thus, an increased rating is 
not warranted from January to September 2008.  

The evidence dated from January 2009 to March 2010 reflects that 
the Veteran continued to complain of left knee pain, weakness, 
swelling, giving way, and locking.  At the March 2009 VA 
examination, the Veteran reported that he has flare-ups of pain 
on a daily basis, which are precipitated by prolonged walking.  
He denied having any dislocation or subluxation in his left knee.  
Objective examination revealed mild anterior laxity and the 
Veteran was able to demonstrate flexion to 120 degrees with pain 
and extension to 10 degrees.  The VA examiner noted that 
repetitive motion resulted in increased pain but no weakness, 
fatigability, or additional limitation of function.  There was a 
four inch scar over the midline of the knee, which was well-
healed, as well as a 3/4 inch scar in the proximal tibia, both of 
which were nondisfiguring, nontender, and did not result in any 
additional limitation of function.  

Otherwise, the pertinent evidence reflects that the Veteran has 
demonstrated flexion limited to 120 and 130 degrees, with 
crepitus noted on movement.  The Veteran denied having 
instability and objective tests occasionally revealed mild laxity 
in the joint.  The evidence also reflects that the Veteran had 
joint line tenderness, effusion, and swelling in the left knee 
joint.  See VA outpatient treatment records dated from May 2009 
to March 2010.  

Based on the foregoing, the Board finds that a higher, 30 percent 
rating is not warranted under DC 5257 for severe instability.  As 
noted, the lay and medical evidence of record only demonstrates 
intermittent evidence of instability, which provided the basis 
for the 20 percent rating currently assigned.  The Board finds 
that, without lay or medical evidence showing increased 
instability, a 30 percent rating is not warranted under DC 5257.  

Given the evidence showing extension limited to 10 degrees in 
March 2009, the Board finds that a separate 10 percent rating is 
warranted under DC 5261.  

Given the Veteran's report of suffering from flare-ups of pain on 
a daily basis, the Board has considered his left knee disability 
under the criteria of DeLuca, supra.  While the March 2009 VA 
examiner did not estimate the Veteran's functional loss due to 
pain, the Board finds no prejudice to the Veteran because any 
additional functional limitation due to painful motion is 
contemplated in the separate 10 percent ratings assigned under 
DCs 5261 and 5003/5260.  Therefore, the Board finds that an 
increased rating is not warranted based on application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Because there is no symptomatology or complaints regarding the 
left knee scars, the preponderance of the evidence is against a 
finding that a separate compensable evaluation is warranted.  See 
38 C.F.R. § 4.118, DC 7803 to 7805 (2007); see also Esteban, 
supra.

Therefore, based on the foregoing, the Board finds that, for the 
time period beginning January 2009, a separate 10 percent rating 
is warranted for limitation of extension under DC 5261.  Higher 
and/or separate disability ratings are not warranted under DCs 
5256, 5257, 5258, 5262, or 5263 as symptoms warranting higher 
ratings under those codes are not reflected in the pertinent 
evidence.  

The evidentiary record does not contain any pertinent lay or 
medical evidence dated from May 2010 related to the Veteran's 
service-connected left knee disability.  Therefore, the Board 
finds that symptoms warranting a disability rating higher than 30 
percent, for the time period beginning May 2010, are not 
reflected in the record.  

In view of the foregoing, the Board finds that the staged 
disability ratings assigned in this decision adequately reflect 
the clinically established impairment experienced by the Veteran.  
Indeed, the preponderance of the evidence is against the grant of 
a disability rating in excess of 10 percent for the Veteran's 
left knee disability prior to March 2007.  

The preponderance of the evidence supports the grant of a 20 
percent disability rating under DC 5257 for the time period 
beginning in May 2007; however, the preponderance of the evidence 
is against the grant of a disability rating higher than 20 
percent from January to September 2008.  

For the time period beginning in January 2009, the preponderance 
of the evidence is against the grant of a disability rating 
higher than 20 percent under DC 5257; however, the preponderance 
of the evidence supports the grant of a separate 10 percent 
rating under DC 5261 for limitation of extension of the left 
knee.  

For the time period beginning in May 2010, the evidence is 
against the grant of a disability rating 30 percent for the 
service-connected left knee disability.  In making the foregoing 
determinations, the Board has resolved all reasonable doubt in 
favor of the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

With respect to the service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran in 
December 2006 that fully addressed all required notice elements 
and was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of what evidence was required to 
substantiate his claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  The letter also informed the 
Veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.  

With respect to the increased rating claim, the Board notes that 
the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided in December 2006, before service connection was granted, 
was legally sufficient, VA's duty to notify in this case has been 
satisfied.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment records and all post-service 
treatment records identified by the Veteran.  Significantly, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  In addition, the Veteran was afforded VA examinations in 
December 2006, March 2007, May 2008, March 2009, and April 2010, 
and he was given an opportunity to set forth his contentions at 
the DRO hearing in May 2009.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  

ORDER

Entitlement to service connection for obstructive sleep apnea is 
granted.  

A disability rating in excess of 10 percent for service-connected 
total left knee replacement is denied prior to May 2007.

Not including the temporary total disability evaluations, for the 
time period beginning May 2007, a 20 percent disability rating is 
granted for total left knee replacement, with moderate 
instability.

For the time period beginning May 2010, the schedular criteria 
for a disability rating in excess of 30 percent for service-
connected total left knee replacement is denied.  

A separate 10 percent rating based upon limitation of extension 
of the left knee is granted effective January 2009. 


REMAND

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are 
not met, the veteran's claim may still be referred to the 
Director, Compensation and Pension Service for an extraschedular 
rating, when the evidence of record shows that veteran is 
"unable to secure and follow a substantially gainful occupation 
by reason of service-connected disabilities."  38 C.F.R. § 
4.16(b).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous work 
experience, but not to his age or to any impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.  The veteran's employment history, his educational and 
vocational attainment, as well as his particular physical 
disabilities are to be considered in making a determination on 
unemployability.

The Veteran is currently service-connected for anxiety disorder, 
rated 50 percent disabling; total left knee replacement with 
scars, rated 30 percent disabling; cervical spine strain, rated 
20 percent disabling; right knee tendonitis, rated 10 percent 
disabling; eczema of the hands and knees, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; and allergic 
rhinitis, gastritis, status post excision of benign nevus with 
residual scars, onychomycosis of the left great toe, and erectile 
dysfunction, all rated noncompensable (zero percent disabling).  

Review of the record reveals that the Veteran has asserted that 
his service-connected left knee disability affects his ability to 
work, as it interferes with his ability to walk for prolonged 
periods of time.  See March 2009 VA examination report.  He has 
also testified that his left knee disability impedes his ability 
to work, as he has been on light duty since his last surgical 
procedure in March 2010.  See May 2009 DRO hearing transcript.  

Given that the Veteran's combined disability rating is more than 
70 percent, with one service-connected disability rated at least 
40 percent, the Board finds that the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. § 
4.16(a) are met.  The issue must be fully adjudicated. 

Hypertension

The Veteran has asserted that service connection is warranted for 
hypertension because service treatment records reflect that he 
was diagnosed with hypertension during service.  While the 
service treatment records do not reveal any complaints, 
treatment, or diagnosis of hypertension, the Board notes that the 
Veteran has submitted medical evidence which purports to 
establish a relationship between the Veteran's current 
hypertension and service-connected anxiety disorder.  

In a statement submitted in December 2008, the Veteran's private 
physician, Dr. R.M., noted that the Veteran had been under his 
care since July 2008 and that he has a history of anxiety 
disorder which he stated could contribute to elevated blood 
pressure or hypertension.  

While the Veteran has not specifically asserted that his current 
hypertension is related to his service-connected anxiety 
disorder, the Board must consider all theories of entitlement 
reasonably raised by the evidence of record, whether they are 
formally claimed in a VA application or not.  See Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Because the December 2008 
statement from Dr. R.M. reasonably raises the issue of service 
connection for hypertension as secondary to service-connected 
anxiety disorder, the issue will be adjudicated by the Board.  

Although the Veteran has submitted a potential nexus statement 
from his private physician, which purports to link his 
hypertension to service-connected anxiety disorder, the Board 
finds there is insufficient medical evidence of record on which 
to decide the Veteran's claim.  In this context, the Board notes 
that it appears that the statements from the Veteran's private 
physician is speculative, at best, and does not provide a 
complete rationale their conclusions. 

The Board notes that the Veteran has not been afforded a VA 
examination in conjunction with his claim for service connection 
for hypertension and there is no medical opinion of record which 
provides a competent, nonspeculative opinion as to the likelihood 
that the Veteran's current hypertension disability is related to 
his service-connected anxiety disorder.  

Under the VCAA, VA is obligated to provide an examination where 
the record contains competent evidence that the claimant has a 
current disability, there is evidence establishing an in-service 
event, injury, or disease, the record indicates that a disability 
may be associated with active service, and the record does not 
contain sufficient information to make a decision on a claim. 38 
U.S.C.A. § 5103A (West 2002); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, the evidence establishes that the Veteran has a 
current diagnosis of hypertension and that his anxiety disorder 
was incurred in or otherwise related to his military service.  
The evidence also contains a statement from a medical 
professional which indicates that the Veteran's current 
hypertension disability may be associated with his service-
connected disability.  As a result, the Board concludes that the 
Veteran should be afforded a VA examination in order to determine 
the likelihood that his current hypertension disability is that 
is proximately due to, the result of, or aggravated by service-
connected anxiety disorder.  See 38 C.F.R. § 3.159(c)(4) (2010); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a 
medical examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).  Therefore, the Board finds 
that a remand for a medical examination and opinion is necessary 
in order to render a fully informed decision.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination to 
determine whether he currently has hypertension 
that is related to his military service, to 
include as proximately due to, the result of, 
or aggravated by service-connected anxiety 
disorder.  Any and all studies deemed necessary 
by the examiner should be completed.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report should 
reflect that such review is accomplished.  

a.	The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that the Veteran's 
current hypertension was incurred in or is 
otherwise related to his military service.  

b.	The examiner is also requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that the Veteran's 
current hypertension is proximately due to, 
the result of, or aggravated by service-
connected anxiety disorder.

c.	Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

d.	A rationale must be provided for any opinion 
offered.  If the foregoing questions cannot 
be answered, on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report 
and explain why this is so.


2.	Adjudicate the claim for a total rating based 
upon individual unemployability due to 
service-connected disability, including 
completing any evidentiary development deemed 
appropriate.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, 
the veteran and her representative should be 
provided with a supplemental statement of the 
case, which addresses entitlement to TDIU, and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case. The 
Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


